Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Wuennenberg on 5/20/2021.

The application has been amended as follows: 
Line 6 of claim 1 states “positioned with a second plane”, this has been replaced with “positioned within a second plane”.
Line 7 of claim 1 states “about the first plane”, this has been replaced with “within the first plane”.
Line 8 of claim 1 states “about the second plane”, this has been replaced with “within the second plane”.
Line 9 of claim 1 states “the first plane generally parallel to the second plane”, this has been replaced with “the first plane generally parallel to, and vertically offset from, the second plane”.
Line 8 of claim 10 states “positioned with a second plane”, this has been replaced with “positioned within a second plane”.
Line 9 of claim 10 states “about the first plane”, this has been replaced with “within the first plane”.

Line 11 of claim 10 states “the first plane generally parallel to the second plane”, this has been replaced with “the first plane generally parallel to, and vertically offset from, the second plane”.
Line 4 of claim 20 states “within a first plane and configured to pivot about the first plane”, this has been replaced with “pivotally fixed within a first plane and configured to pivot within the first plane”.
Lines 6-7 of claim 20 states “the first plane generally parallel to the second plane”, this has been replaced with “the first plane generally parallel to, and vertically offset from, the second plane”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, and 10 are allowed because the prior art of record fails to teach or suggest a watering station comprising a first swing arm having a first end opposite a second end, the first swing arm pivotally fixed within a first plane, a rotatable robot arm rotatably coupled to the second end of the first swing arm, the rotatable robot arm rotatably positioned within a second plane, a first motor configured to pivot the first swing arm within the first plane, a second motor configured to rotate the rotatable robot arm within the second plane, the first plane generally parallel to, and vertically offset from, the second plane.
Claim 20 is allowed because the prior art of record fails to teach or suggest a robotic watering device having a first swing arm pivotally connected at a first end to a mounting device within a first plane and configured to pivot within the first plane, and a rotatable robot arm rotatably coupled to a second end of the first swing arm within a second plane, wherein the rotatable robot arm generally moves in the second plane, the first plane generally parallel to, and vertically offset from,  the second plane.
The best prior art of record is Lubetzky (US #3,731,878) which does teach a watering station comprising a first swing arm having a first end opposite a second end, a rotatable robot arm rotatably coupled to the second end of the first swing arm, the rotatable robot arm rotatably positioned within a second plane.  But Lubetzky does not teach that the swing arm is pivotally fixed within a first plane, a first motor configured to pivot the first swing arm within the first plane, a second motor configured to rotate the rotatable robot arm within the second plane, the first plane generally parallel to, and vertically offset from, the second plane.
Another prior art of record is Koselka (PGPub #2006/0213167) which does teach that the first swing arm can rotate within a plane, a first motor configured to pivot the first swing arm within the first plane, a second motor configured to rotate the rotatable robot arm within the second plane.  However, the swing arm of Koselka is not fixed within a single plane and it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the swing arm of Koselka fixed within a single plane because the system of Koselka is a mobile system that is meant to interact with plants and tree and needs to have a higher degree of freedom to properly accomplish its goal, and limiting the arm to a single plane would limit the usability of the system.
Another prior art of record is Van Zutven (PGPub #2008/0128095) which does teach that the swing arm is pivotally fixed within a first plane, the rotatable robot arm rotatably positioned within a second plane, the first plane generally parallel to the second plane.  However, Van Zutven does not teach that the first and second planes are vertically offset from each other and it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the planes be vertically offset because the members form an awning that needs to have a continuous roof to ensure that rain and debris can flow off the roof, having there be a vertical offsets between the planes would create areas that can cause water to pool or cause damage to the roof.
Claims 2-9, and 11-19 are allowed due to their respective dependencies on allowed claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619